OFFICE      OF THE ATTORNEY        GENERAL   OF TEXAS
                                 AUSTIN




Eon.   J.     X. moxbnalb,   Commlr~lenor
D13~emen~nf         Agrioulattua
      ,
Dear sir:




                                                  er of August 8,
                                                 0 the r0ii0dig
                                               lapeot thereto:




                                    ature in the Department-
                                    set up and .1tomlzell
                                                        the




                 Travel .xpenSo     . . , . . . . S,OOO.CC
       ror eaoh of the fisoal ear8 onding Au@mt           al,
       1944 and Augnat 91, 1.94'
                              f,
            "The Govomor retoeiithe $l,SOO.OO item
       and tho $S,OOO.OO item.
                                                         .-

Hon. J. E. YoDonald, &mmleslo~r,     page E


         WPlearo ldrlee whether or mot the kgle-
    latum or the Governor of the stat. ha8 the au-
    thority to dl+-egard tha prorlelone of la ia
    Houee Bill No. l8, and it llthor~the Leglrlaturo
    or the Oovornor has pro~umd to ahange the pro-
    rlelone or Hour8 Blll llo.18, their lot will
    SE"       in ~~poeltlonto thepovielone or uld
          .
         ?To ba m?rr dlroot,elnao the kglelatare
    set,up these itame b aeoordanbo dth the terme
    or the law would We    Department8tIll have
    the authority to tie&the reee for the purpoeee
    provI&od ior.ln the Approprlatian Bill in 8pIt.e
    .0rth0 o0~0mcif*rnt0     thn0w
          Hone Bill Ed. U!, oh. SS, p. 1994, Oeneral k
speolal Lawa, tortprirth Legielature, F'iretand iwo0nb
called a88iw,    wb7,~ 18 qu0td in rtu  a8 r0u03f88

         ~s.0. 1.  nom and titer the bate oi
    septamber 1, 1937, t&o Comleelo~r  or Agrloul-
    two 0r the 8t8t0 or 98~~8 18 h~8by direotod
     and lothorlnb to dletrlbute throughout the
     stata or Taae, on a lease baele a!, hrroipaitar
     provlhl, the jaoke and ltallione purohaeed br
     the state or T0xae andor tha tome and provi-
     8lOnB 0r Aote 0r the Regular saP8IOll,?OrtP-
      thfrd ~glelatare, ohapter 168 Page 463, a8
    ~aendod bT AOt8 Of the Fortpthird Legielatruu,
     Flret Called Seeeion, Chapter 10; Page SE, And
     eala %ommlsaloner or Agrlorilturs18 rurther
     birootoa ma aathoriud to name come uuithblo
     pereon, experlenosd in tb handlbg or jaoke
     and etallione, as oaretaker or luoh jaok or
     #F.         The &EUIB~OIIOr AgFlOdltWO 8U
     a 0pt”~u.M oarry but roamnablr  rules an6 rogud
     latlone with reepeot to the leaning ana dletrl-
     bution, eara, taeeen6 malntsnanoe or euoh an&!-
    ~18.; Provided rurther that the title or au
    luoh jacke ana #iall.Ioneh0rdnberor0 montlolud
    lhall be an& rePlainIn the State of Toxae. Pro-
    rldod tither that ia the -want the ConunIeslon-.
    per or Agrioulture 1~ unable te plaoo any or luoh
Don.:J. III.
           XoDonald, Commleelonor, page S


     enl.meleas herein provided duo in any manner.
     to ddPecte or unrltnoee ror .brcoding punposes,
     then the Commlceloner 6f Agrloultu’re is hereby
     authorized and directed to turn euoh animals
     over to thcState Board 0r Control, who shall
     dispose of same to the beet intercBt of the
     State.
          *Before any 0r tnc Jacks ur~stalllone arc
     leased t3uadletributoa as heroin provided, the
     C~lssloner 0r Agrioultum     ehall allooats and
     tender to the.Tcxas Prison Syetcm two jaoke and
     one stallionand artor raid jacks and stallion
     have been acocptcd by the Tcxae Prison Board,
    .tho ComPieBloner or Agrloulturc ehall~thcnaftcr
     lxcrolso no control or management over euoh anl-
    MElB.    such animale'shall thereafter rcmaln and
     bc the property or the Tcxae'Prieon Syetcm for
     it8 rat pna purpoecf3,a24aBald jacks and stab
     lion arc to be eclcotod by the Commlseloncr of
     AgrloulttireandOcncralICanageror    thoTcxa8
     Prleon bpetom rrom those jaoke -a etalllone
     now owned by thc.Statc of Texas under the prorl-
     #Lone Or Chapter 10, Aote .ti the FirBt Called
     seeelon, Forty-thira Logielaturc. ha all ox-
     pcneee incurred by the Cone.leeloncrof agrlou$-
     turo in dcllvcrlng 'raid jacks an6 stallion to
     #ho Tcxae Prison System shell be borne br raid
     eyetcm.
           *sec. 2. From and after the orf00tiv0 date
     or this Act the Commlseloncr of Agrlaultum   shall
     distribute the jaoks ana stalllone aroresala
     throughout the state of Tcxae where there ie mbet    .
     need shown to oompotcnt and oapablo oaretakcrr
     who shall agree and pay tothc state of Tcxae
     the sum or Thirty Dollars ($SO) in advanoc a6 an
     annual rental ror the ueo of euah jack or etal-
     llm, as the oaec may be, and who Shell fiZWt
     enter into a tiMton oontraot with the Commle-
     elonor or Agriculture  all euoh oonditiona and
     terms as may be aotcrmlnoa by the Oomelasloncr.
     IIIaabltlon thereto oaoh kcdpcr shall be required
Eon. J. B. MaoDonald,Commleeloncr, -0               4


    to _-.
        enter into a bona dth two or l0r0 m0a ana
    ~eu.frl0lcntlurctlce, payable to the state or
    Tcxae, upon the approval of the Oonmleeloncr or
    Agrioulture, oonaltloncd th a t luoh oarctakcr
    shall in good relth, rood, water, oarc ror ana
    properly handle euoh calmcle. Buch bond to )e
    in the sum or not lose then the merket value or
    Bald anlmcl or anlmale as dctcrrpincabr the oom-
    miseloncr or Agrloulturc.
           “!fhC   CamniBBiOllCr   Or   &riOUltUm       i8   henby
    dlrcoted to oontraotwlth luoh k c c p c rcre carc-
    takcr~to tcrmlnatc on Jal~l or laoh year luoh
    ~oontraoteto be terminablebcforcthat time uhcn
    in the opinion or.the Ommleeloner or Agrloultulr,
     or his   ycnte,    suoh anlaal~      are   not bolng    prop-
    erly cparcaror as provia   in the terns 0r euoh-
    .oontraoteand no lease shall oxtcnd for c pcrlod
    to 0x0004 on0 year.
           cTh0 oontraot h0rcinabcv0~~~via0a $cr
     ~8kal.lin addition  to the rorieimr Bsnin rot
     forth ln6ludc one Whloh w r11 pcmrlt the eec of
     suoh jaok or 8talllon br mid ecrctekcr   ior the
     purposes bq whloh ho mey bc a88lgncd in tid
     eontraot ana la no wont ehcll the keeper or
     aarctakcr  mekc a ecnloc  OhargO ot mrc than.
     Ten Dollars (#lo) ror caoh roai -4 euoh oarc-
     tabr or keeper shall personally bc llab~~~ for
    .urCrMaB      in gWMt@Cing   a rOBd Ma in 90
    ~crcnt ehalL the State of Texas be llablo dlrcot-
     ly or indin0tip thcrcror. ha it le expecsely
     pro+l&ea thet the Thirty Dollars (#30) paid 08'
     heroin provided ehcll be all the demand or olaim
     that the State or Texas e,haU, have a&net    euoh
     kccpcr or oarctakcr for rendering the lcnloce
     heroin provlaca.and the lua or iume heroin pro-
     via04  as a ohargc ror breeding roes ehall be
     the only oompcneatlon said keeper or ecrctakcr
     may olalm 0r or rromthe Stat0 or Texas therc-
    rori

         ‘SOO. 5. The honey acriv0a fri3mthe liae-
    ins of the cnlmale hereinabove aantloncd ahan
    be dopoeltcd by the Commleeloner of Agrioulture
Hon. J. ld.MoDoncld, Gommiaelo~~,    pcgc 5



    in the State Trcceury wharc it shall be act up
    as a fispcolaliraox ana Stallfon suna’ to cc plod
    ‘by the oommiea~oncr to pay the 8alarice or two
    @1 oompctcnt 8~ rvxeore et not so cxocca
    nghtccn lWnarcapiouare m            per year ccoh
    Tar ea~ar~c8 ana uno mall   rcoci~c   tnc aotual
    ana ncoc8sary travcUztg cxpcnece wnllc away
    ?rom Auetin ze the pcrronucnoc or tnclr auHon. J. E. MoDonald, Commieeloncr,,pagc 6



    Agriculture ae 8aia appropriations ror the Do-
       rtmcnt ehall b erix0a Ma lli0~a by the
    c gielaturc dr the state 0r h    8 tram time to
    time.   It is the intent or the%A gleletu.rc
    hereby that thcaboro distribution shall lmmcd-
    lately bc Ma0 aa the money 80 tranercrrcd
    shall be ohmc lrallablc now ma ror any and all
    lpproprlatlone made by the Regular sceelon or
    the Forty-filth Lcglelaturc ior the support and
    malntcnanoc of the state Dcparkmcnt or ~grloul-
    turc knd that @c Gcncral-Revenue Fund shall
    not be drawn on until all moneys in the spcolal
    Raoing Fund shall be, oomc lx h a uetc     a ,
                                          ana cll un-
    0xp~a0a balanoce remaining on hand, at the
    ma 0r the ourrcnt biennium ending AwuBt 31,
    1937, ehall bc oarrlea over ln the euooccdlng
    biennium to the WC -6 kwrit      0r the raid




          -sco. 5.  Th0 hot that a Spcolal Seeelon
     or the Forty-flrth Lcglelatbro is now In ece-
     elan to coneldcr the provlelone art iorth'hcrc-
     inabove Orcated an cmcrgcnoy and an imperative
     public ncoceelty that the Oonetlt&t&onal Rule
     ~rovldlng a bill to be road on three several
     days in caoh HOIBQ be BUepCJndOd,ma said Rule
     is hereby piepcndca and that this Act shall.
     ha+0 lrr00t -6 be in roroc rm0 and artcr its
     paeeagc, ,+a it 18 80 cnaotea.*
          scnatc Bill io. 427, Forty-eixth tigiclaturc,
the ~ncrcl.Dcpartmcntel Appropriation Bill, under A&-
culture Department; provides, in part:
          ". . .. JACK AND STALLION DIVISIOR~. . .
64. salaries an& cxpcnece in the Spcolal Jaok-Stallion
    Fund, B.Bi No. 12, First Called sowion, Forty-
  . rirth ~gid.atu0.
    For the years ending e . . .Auguet   Sl, Augwt   Sl,
                                1940        1941
Hon. J. 3. IboDonald,Oommleeioncr, page I


     (continued) -               Auaust $1.     Auuuet 31.
                                 lS49       -    1-9 4 1 .
     64a. Bookkeeper .......i    4 1,500.00 (;'
                                              1,600.00
     64b. Inepector   ........   (I1.800.00 #'1,800.00
     64C. Rent, heat, light,
          poostage,prlntlng,
          tclcphonc, luppllce
          aa oontln~cnt, cto.    # 1,950.00 4 1,950.oo
     646. Travel Expcneo ....    #~5,000.00 $ 5,000.00"

          Excrclelng the veto power oonrcrrcd upon him
by Section 14, Article IV of the Oonetltutlon,oithe
8tcte of Texas, the Oovcrnor ObjcOtcd to and ltruok out'
~ltche64a (Bookkeeper) ana 64a (Travel Expnsc).
          scotion 3 of H.B. rw. 12 0r the Forty-rirth
Lcglelaturc First Callcd 2ceelon, above quoted, provld-
oa ror two t2) lnepcoWme and rorl-abtrialana.ncoceeary
travelingcxpcnacs while away tram Auetln in the perform-
an00 0r their duties, eta.* ror B8id ,lnepcotoreor 8uper-
rleore.
          It ti3-lbe m0a   r-0 an cxamlnatlon~ar the Ap-
propriation &ill that the Forty-sixthLcglclaturcappro-
priated a salary ror only one eupcrvleor, and the Govcrn-
or later cllmlnatcd the poe$tlon or bookkeeper and the
trcvcllng cxpcnec Fund.
           ~The fallarc or the Forty-sixth Lagiclaturc to
make an ftcmlecd appropriation for a salary for the oth-
or Inepcotor and the veto of the Governor or the cxpcnec
item and the item of a bookkeeper do not repeal the terme
and provleione or R..B. No: 12, sapra.
     39 TEX. JUR. 130
          aOcncrally epeaking the Legislature may
     repeal any 8tCt.UtC Ct will. &It it ha8  bean O&
     BCIVCbthat the Conetltution does not authorlee
     the repeal 0r a statute through the 00am    0r a
Bon. J. E. ylcmnald, Comml8sloner, page 8


     general appropriation biU.*
            ~8. DAUOEl'ERSOF THE REPUBLIC, lb1 S.W.
     COI'IIZY
     877, rever8ed on other p0lnt8 166 S.W. 197, M-
     hearing overruled 157 S.W. 937
          WItiw88 never'uontemplated that an Aot be
     ~e$e:tsd by an Item in a nlpproprlatlon bill

          But while there has been no repeal or H.B. Ilo.
IZ, $t 18 lvldant fro~8l.aonalderatlon of the Oenrral Do-
partiwnt81 Approprlatlon Bill befOr0 and after the COY-
lrnor'8 yeto of oertaln Item8 therein; that there 488
been no ltm8lted appropriation or money ior the 8alary
or a rroo8d lnrpwtor.
           &I lrreat 0r the railun or the appropriation
t8 that H. B. 18 authorlrer the Ooim8leelonerto appoint
.two (8) l.~pooton, but there 18 l.rpsolflolpproprlatlon
for thhrralarf or only 0~ or th8m.
          Moreover, the Ocwernor, throagh the 8xercI88
0r hi8 veto power, ha8 rtrlcken out or the appropriation
ior the Jack and stallion Divirrionor the Department or
Agrloulture itom Ma (Bookkeeper) and 64d (Travel Ex-
~p8n8.).
          There 18 no queetion a8 to the powor or th0
Governor to v8to 8pOOlflO~lt~&8 b the General Depart-
mental Appropriation Bill.
     ARTIOLI!4, SECTION 16, OF TEE COIWTIYUTXON OF
     THE STATE OF TEXAS
            ** *.* Ii any blll presented to the COY-
     lrnor   o&&in8   several Item8 or approprlatlen
     he may object to one or mores0r 8uch ltem8,
     and 8ppr0ve the ether portion or the bill, at
     the tlm or 8l@ng      lt, l.8tatement or the
     Item8 to rhloh he objaOt8, and no itO6 80 ob-
     jedtrb   to rhall t&8 8freCt. * * ,*"
          Full   lrroctt,however,aPat be siren to the   pro-
         Hon. J. E. YoDondld, Comml8sfoner,page 0


         ~1810~8 and riders 0r.matr   Bill No. 427, lnsorar a8
         thep relate to the appropriation for the Jaok-Stallion
         Division or the Departmmt 0r Agriculture ror the blen-
         nlum August 91, 1939, to August Sl, 194l.
                   In Senate'Rtll No. 427, the appropriation
         Bill under oon81der8tiOn, b addltlon:fb the tour li8t-
         rd items under the heading, Smalal Jaok-Stallion Fund,
         itwO or which were rtruok Out by the Covernor), there
         aretwo other pertinent +rovieione relating to 8. B. No.
         12, Firet Cal1.d SeMiOIl, Forty-fifth Legilrlature:
                  *In view oi'the trot that fees collected
             under 8. 8. 12, Aota or the First Called ,5868iOll
    :.       of the Forty-tltth Legielature 8re reoelved dur-
             ing the month8 or July and Awurt,  all balance8
             eonhand in this fund It the end of the ilrcal
             yeara, Auguet Sl, 1939 and Augullt51, 1940, are
.            h8&bE;oeepproprlated ror the lnforoement or
                      .*
                    Vor laoh or the fl8oal years en@ng
             ~Aiigust31, 1940, and.Augwt 31, 1941, all fee8
             and/or   unexpended balance8 which have 'beenre.,
             aolf8d and whiah may be 'rocslvedby .rlrtue or
             Chapter 7, Artiole 153, Revleed Civil Statutes,
             18251 Chapter 8 or Title 4, Revised 01~11 stat-
             Ute8, 1925; Artlole 6764, Re~lsod 01~11 Stat-
             utee, 1925; Artlole 5695, Revised Clv$l StaC-
             Utb8, 1925. Chapter 287, Regu&ar %881On, Forty-
             seoond Legielature; Chepter 304
             elan Forty-rlrst Logielature and' #r"'"'
                                                 0~80 Bill
                                                        S88-
                                                           Ioo.




                   It 18 p0via0a   in the general rider to 8. B.
Bon. J. 15.MoDonalg, C0mmlrsloner, pago.~,lO


4i7 that ."a11 8u&8   foea, reariptr, 8pAlal rw8,
or b$her lmllabl0 fund8 on hand at the md Ot uoh
year of th8 blonnlum 8hall recut  to th8 O8noral Rev-
enue ma   or the &ate unl.88 oth8rwlrr prohibited by
law or otherwise prOride herein." The above quoted
8p8olal rider8 inaloatr that th8 C0neral D6partrsnkl
Appropriation Bill 8pOOiri88 that the 8p8olal saok-
Stallion lhura8hall not revert to the Q0neral R9Y8mUe
Fund at the end or each Tear.
             It 1 s  lYia & th a there
                                  t are r ea lly        two ap-
proprration8 for the Jaok-Stallion DiYi8iOn or tho
Department 0r Agrloultura, Firrt-,      the    itdtea     appro-
prlatlon and th8 approprlatlon 0r wall tee8 and/or un-
expended b~ilanpe8~.     The latter lr8 appropriated =ror
the lDior0un8nta or H. B. le -6 vor th0 op0ntion Ma
m8intmanO8 or 8ald lCtlyltle8 a8 herelnaboye,,~p8oltl-
0allJ itd~ea      4na in no ~erent rd11     any    0r the80 ieF8
be tued     OthOIId88”.


          The Governor la vetoing two ltama from the ape-
0lrl0 lpproprlatlon aid not in axi7way dl8turb the lp-
proprl4tloii0r*dli foei and/or utt0xp0na06 b+noer*.
It war lrlaently the Intention of the %glmlatura and
the Qovernorthat the balanoe Ofthe monepln the Bpo-
olal Jaok-Stallion Fu@ be u80a ror purpore8 n*ouirary
to th elnforoement or the Act, a8 well a8 "t?S th8 oper-
ation and malntenanoe 0r~8ala aotlrltlerm a8 are %p-
olfioally ltealzedR in the approprlatlon ror the Jaok
StalliOD ~D~~fsiOll.
          The next qu88tlon whloh pre8ent8 lt88x ror
&on8lQiratlon in trier ol the l*p suk appropriation 0r
the balanoe or th8 Jaok Stalllbn &ma for 0arrylng out
the provision8 of the Jaok Stallion Aot, E.B. Ho. 18,
Forty-rlrth Tkgl@atun,    18 whether or aot th8 l pproyal
0r the Board Oon8i8tb%g 0r th0 Corernor,'the AthONey
Oeneral ana~th8 State Tr8a8urer mist be obtained b8rore
the Jaok Stallion Diylrl~n mf expand w      Of the appro-.
priated balanoe In 8816 rlrna for the purporer e888ntlal
t0   th8   CarZ-ying      OUt   Or   i&8   fUBOtiOB8   Or   th8   bl818iOb

          Thi8 mara ana it4 jUriodiOtiOn8 ar8 p0Yia0a
                                           in the genenl
ror la the rLlmitatio!'Of F?iym8nt?a’61aucle
Hon. J.'E. ioDonal6. Oomml88lone~, page 11



rider (&otlon 2) to th8 00nrnl Departnmtal Appro-
prlatlon Bill, Senate Bill Ho. 427 of the Forty-8irt&
Legislature. It rud8 a8 fOlb~#t,
           WLlmltatton0r mymntr,   borpt a8 Obher-
    rim    pmvia06, whwever, by rim18 or the pzo*L-
     rion8 Or thi8 Aot,     it8m8 are to be,paid out of
    rU8,   NOeipt8,      8QOOidl   rundb Or 0th Or Other
     fU868 available     ror u8e   by a departmnt   it 18
     th8 intention or the Leglirl+turoto ldt        ox-a-
    itUN8   Out Of Uid iO88, NOeip$8,    8p8Oiai iUd8
    or other available  rd8    to the pUX78e8 ma in
    th0 a&OMtEJ ttdS86    hUei.&   and it 18 lO & WO-
    Yia 0a . If, h0wmer. th8 amount oi the f888,
     no~lpt8,‘rpeolaI      or ether availablerun68 here-
     in nremd   to lr8 eOro than 8uftiolrnt topay
    th8 item8 herein 608igMt86 to be pcia there-
    iron the d*pnrtnmnt to uhloh th0 .uia roe8,
    l'8OOipt8, 8peOia1 sunda or~othor Wallable
    rUiId8ax-8appropriated may, if nooo88ary to
    adeqUably     p8e01-111the tunotion8 0r 8aaa depart-
    mMt    .I&80MY      pOX%iOn of Uld lmpl118 iW38, Tw
     relpCa,    8p8olal fUBd8.or o th e lvmllable
                                          r        rPnd8;
    provia86,     howvu,   that krorr doing 80 th8
    head 0r 8uah,dqwtnmnt       ahall, under oath, uaka
    lpplloatlon, jointly to the Oovernor, th8 At-
    tornoy General -6 tA8t8te         Tna8nrer.wftlng
    forth in &&ail the MO888it         for U&l& 8UOh
    rurplur r808, reoelpt8,     ape0 L 1 rUnd8 or other
    4Yafiable     iUIId8Md itedZ       the PUrpo808 for
    whloh the 8UPI) al’8 t0 be (LIIe . Uti.88 th elp
    plloatlon 18 approve6 by 8t leart two et the
    three peraonr arorementloned the 88~31~8 fO08,
    reoelptr, rpoclal funds or other available
    iUJid8'rhallnet b 0    lxp0na06. Any iteiti  88t out
    in the applloatlon oan be deleted by deblelon
    $ a majrirltyor th8 thrse p8r8onr aforementloa-
            All lpplloationr whloh are approved or.
    a&a        m.tstb4 Bigned by th080 tot343 torpsrovo
    or dew .aaw. said applloatlan8, arter apprw-.
    al or rejeatloa rhul b rlU4awlth -6 retained
    by the state Au&t&r ror a prrlod 0r 81x month8
    alter     ths lxplratlon er the blennlltmending
Eon. J. E. l6oD&ald,.Ccimtalreloner,
                                  page 18


     August Sl, 1941      #hall remala op8n to pub-
                          Mb
     ii0   in8pOOtiOn      8cid p&06.
                        &ring            Ail 8U.r~h8
     ree8, reoelptb, 8peolal fUid8, or other avall-
     lble.ruUaa 011huta at thO da 0r laah year or
     the blemium 8hal.lrevert to the Waeral Rere-
     nue Fund or thi8 State UUh8# othorwlreprohlb
     ltrd by law, or rpale88otherwl8e provldrd hero
     in. Ho ralary paid addltlonal employee8 8hall
     lxooed the am0unt henla approprlatod ror 8iml-
     hi po8ftiOU8. All dl8bursOmOnte #hall be ma8
     on warrank:irsUOd by the Comptroll0r on thO
     state Troa8uq.a
           Th8 above que8tlon I8 an8w8rea in the negitive
on the authority of eooniermoe opinion Ho. O-lsgl or
thi8 dO&WtmULt by Hon. RiOhUd W. FairOhild, A88i8tMt
Attorney Uenoral.. In thl8 o#nlon the aL'Limitatlon or
Paymntr* Claune 18 lxhau8tlvrl.y  aay2,06, it8 oolutl-
tutloaality uphOld, -6 the Board.8 authority a8rin06
*8 NlathIg   Ody t0 8&~3i&?!e8 &I rUZId868diOatOd Or do-
toted to a department~8 U8a lnd.b o n~     r lt,
                                          but not appr07~
prlatad to da department l18OwherO than    ln th8
qAmlt4tlon of Paymntr* 01au80.
           opinion Rd. 0-lSJZ1dater that In the (kmr-
al D8partmntalApproprlatlon Bill, 1.e. Senate Bill
Ho. 427 or thc‘rorty-8ixth Leglrlattir 4her0 are tu0
8epmi.8 >Md di8tin8t   Ola8808 Or apprOpri4tiOM Iwda
rrom +hwg. reooipt8,and apeelal iirnd8”.
          Therr'two 88-b     aEd di8tinOt 8la88@8 lr. d8-
8OribOd ln language upon whloh we cannot lmprovr ln the
ro.$lcnriag
          paragraph of the opinion:
          We are thus ootironted  rlth.tho problem
     of whOthor the Leglalature intended thr."ll&ta-
     tlon 0r Paynb3ntrmOlaurreto apply only to tho8e
     fn8tMOO8 where It ha8 by the OpOolal rider ap-     ,.
     pen686 to the pnrtloular departmental approprla-
     tlon lppropriatedthO 0. ~plur in the 8pOolal
     rttha't0the 8380and bon&t   0r the partloular
     drpartmnt, or, on the ether hand, wor8 the Word8
     *8xt38pti8 0thOmirO proria06* Intended to llir-
     lmte th8ae 8pOOiriO appropriation8 or th8 r~rplu8
     from thy ap$lloatlon or the *Limitation oi       .
Hon. J. E. HOWMId,      OOmmi88iOMr, page 1s


      Payments" olawe, and wa8 the olau8e, thereron,
      intonaea a8 e oonditional lp roprlatlon or tho8r
      8UrQilU~S uhioh might 8Xi8t in 8~Oi.d fund8
      ln lnetanoer rhere the hgl8latur8 had b
      to the partioular departmntal       l
                                      ppropriat
      -68 no lrrort to plaoe auoh 8urplu8r8 at the
      di8pO8al Or th0 partiOdar dep%rtLaMt?”
          It-     b8 Ob88rYOdthat th8 8tIrpitU3intAO
Jaok-Stallion Fund orrakd nnaer Eou80 Bill 1po.12 or
the Forty-ilfth kglrlature ran8 with* the rint ola*sl-
rloation 8lnoe it 18 appropriatedto the de aa benerlt
0r the Jaok St8lllon Dlrlrlon by th8 8p8alal r'.derap- .
p8nded to th8 D8partmnt or Agr1oultu.m l pproprlatlon.
              Th8 qu88tlon a8 to whrther the "Llmltatlon ot
m~nt8”Ola U80
           lppliO8           t0 thi8   8la88   Or 8oFfiU8   18
M8WONd       in Opinion m.   o-imi   i8 rOiiOW8:
            "* * * It WOIdd 8USI t0 b0 BIMirO8t
      that  the 4gi8iatur0 aid not m-6     that the
       U8&tatlon 0r Paym8nttr'olawe 8h0ala apply to
       ruoh 8 plu8ee a8 mn     d0rmt8ly  appropriated
     %:by the % gl8lature to the we of a partloular
       departm8nt by.*peolalrider to th8 departmental
       lpproprlatlon.  To hoid otherwlti, 80tilab8 t0 _
       8ay that the bgl8latur8 intOn     to oreatr an
       4b8IXd Urd Bd8OhiOYOU8 8itUatiOn OalOUhtiY8 tO
       lmpalr materially the runotlons of 8tate &worn-
       zmnt, aad to re8ult lu gr8at lnooaY0nlenor in
       It8 ldmlni8tr8tlon.w
             Jt 18, therefore, our opinion that the balanod
0r   the4Jao'k-stallion
                      F~a.approprlated in a lump 8um to
the bonrtlt and u8e 0r th8 Deparlmnt 0r Agriculture 18
not rubjeot to the *Llmltatlon 0r Paymnts* olau8e -6
the Jaok Stallion Division 18 not obliged to obtain th8
approval or the Slmltatlon or wym8ntrw Board to legl-
timate expenditures 0r money8 ln 8ald 8urplu8e8.
          TAO r1na.lqueetion to be 8II8WNd 183 ror what
porgoeee are the money8 fn the 1temiZed lump 8um appro-
priation, oon8lrtlng or a rurplur ln the Jaok Stallion
Fund, uuavallable?
Eon. J. f. HoDonald,~Commi8,8loner,page 14


          ni the rh8t plaoe, the balanoo or tb road
Oannot be U8Od r0r 8upplOmentlzg tin38pOOiiiO itmu
ror whloh a aerinite 8~ ha8 bO*n appropriated, 1 .  l.,
item 64-b (an in8peotor at l8twt86   8alax-y or $1800)
and 64-o (rwt, heat, light, postage, t8lephone, prlnt-
lng 8upplles -6 Oontlngent $lO5O.~annually).    An lx-
pm388 prohibltlon to thl8 lrr0Ot 18~oontalned I.0thO
motion ot th8 00neral ILlbr co tha D8partmental Ap-
proprlatlon Bill h0aaea "Salary and Other proYi8ioM"
a8 r0ii088:
                                herein provided
           w(b) me lppc6prlatlon8
     UN   t0 be   OOMtNOd a8 th8 MLirum       8UM   t0 be
     appropriated to and ror th8 oereral purposer
     named hOnla, -6 th8 amount8are intoadO to
     oover and ahall oover the lntlrO oorrtor the re-
     8pOOtiYO itOlll8 8d th0 8u   &ltil BOt be 8Uppb-
     gmntea rr0m any other 8ouroe; a nd, lx o epat8
     Oth Oti80  prOVid86, a 0Oth elrXpOndit~O8 8hau
     b8 z!adO,nor 8hall any other obligation8 be in-
     O-2-06 by any department or thi8 stat0, pr0viaea
    :horrver that nothing herein 8hall prevent any
     dopartm0at head rr00 paybig1088 than the PuLLI-
     mum amount 8et rorth hOrein ror any ralaried
     QO8itiOIl8."
          se004dly, any portion 0r thb 8urphi may not
be a806 ror wtrareling lxpm8ew. mob lxpeaditure~ i8
prohlbltrd la tbs &moral Rider under wTraYellng xx-
pM80", a8 rOiiO88:
          w.(a)It i8 provided that no exp8naitun
     rhall be made ror traveling axpenses by any da-
     partment 0r thi8 State in lXOO8S or the amouat
     or money itemlud horein ror 8aid purpose.*  * *=

          Itbm6C6   - wTravellng Expen8e" - under th8
Jaok Stallion ltemlzsd appropriation In the Gmeral
DOpartmentdl Appropriation%ll ha8 beeh.retoedby thi
Governor. oiYing lrr8Ot t0 thi8 W&O, 88 haY0 the 8EW
situation a8 if the Leg181ature had amde no approprla-
tlon ror traveling expenre8 ror th8 J&Ok Stallion Dlri-
8lon. ThO lb0ve quoted prOYlsl6a Of the Genetie Rider
to the Departmental Approprlatlon Bill 18 an absolute


                                          .
AOn. Ji i. MoDonald,Commhdoner,    page 15


prohIbitionagalnrt the ixprndltur8of a greater amount
than that 8p8olfloallyalla6   uhloh amount lcithlr In
8tanOO 18 nil. For rea8min.gwhloh nil1 8upport thl8.
con8truOtlonroe opinlon~goi O-1159 or thl8 depart2nent
by Hon. Cacll Cammaok, Isrlrtant Attorney General.
           In oonelu8lonin anmr to YOollr 8pOOiriO ln-
quiz-y it 18 our opiniontbtthe lr r 00   0tr the Oovemor~r          .
veto 18 to lllmiuate the 8p8OifiO item8 64a, (Bookkewer)
and 64-d (Trrrellx p en8e)under the rpeolal Jack Stallion
r     frfmthe General DepartmentalAppropriationRill,
  . .) Senate RiQ 4z7 0r th8 Forty-8ixth&giclhtUN
but that the lump 8~m approprlatlon ln ths 8peolal r iau
0r *any twr and/or balloOe8” 0r the ~Jaok Stallion
Sp8oLal Fund, which -8 not ret006 br the Oovernor, 80pla        _
be availableto th8 Jack-StallionDiYiriOn or the D8-
pm-nt     or Agrloiltur8rorth8 auploymentor aeor88ary
p8r8onnel and ths p4yeent or 8uch q8larlrs aa other ex-
pa808 a8 are lnourredin the enforoement or the prod-
#loa of th8 ~Jaok~stalllonAOt, H. 8. Ho. 18 oi the Forty-.
fifth ~gi8latUn,   with the eXpr888 8xOeption Of tNYel-
p~Q011888     Mb t& lUppi81~d.T.& tff rIUidSiOr 8p3Ou10
     .

          Tru8tlagthatthe above fullyan8wer8        th8   in-
quiry in your letter, we are
                                  Youre’ very   truly

                             A’f’NhEYQEHERALOFTEXAS

                             aJr(Simed)Dlok Stout
                                           Dick Stout
                                            A88i8tant
DSrOB
APPROVED Aug. 51, 19s9
(sign8a) c0ma   0. y~ann
ATTORNEY GENERAL OF TEXAS
APPROVED
OPmIoIi COW
BY B:W. B.
OHkIRW~